Citation Nr: 1538641	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to December 1944, and November 1950 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims file rests with the Los Angeles, California RO.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  The transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The VA concedes the Veteran was exposed to hazardous noise in service, but there is no evidence relating this exposure to his current tinnitus disability.  


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in March 2009.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is currently diagnosed with tinnitus, but there is no evidence of it or any specific audiological event or injury in service.  Service examinations in December 1946, November 1950, and April 1953 note normal hearing.  The Veteran stated that he was exposed to loud noise in the course of his service near large guns, evaporation equipment, and planes.  The Veteran's Form DD-214 shows the Veteran's specialty was engineman and therefore the Board concedes his exposure to hazardous noise.  

The Veteran was afforded a VA examination in March 2009.  The examiner stated the Veteran's first note of tinnitus was in 1998.  The Veteran reported occupational noise from meat cutting saws, with no hearing protection. He denied recreational noise exposure. The Veteran complained of constant tinnitus, but could not recall when it began.  Based upon the lack of documented hearing problems or noise exposure in the record, lack of concession of noise exposure, lack of a timeline for the tinnitus, and reported occupational noise exposure without hearing protection, the examiner deemed it less likely as not that the Veteran's tinnitus was related to noise exposure during active military duty.  

The Veteran sought VA outpatient treatment for his tinnitus.  In March 1998, the Veteran was seen for ringing in his ears.  He stated he had sought prior treatment, but that the clinician was unable to help him at that time.  A May 1998 record showed the Veteran complained of tinnitus which had worsened over the last five years.  His engine room service noise was noted, but no etiological opinion was rendered.  

The Veteran submitted lay statements and gave testimony at his July 2015 hearing.  In a March 2009 letter, the Veteran stated that his tinnitus began in 1948 or 1949.  At the hearing, he reiterated his noise exposure in service and added that his audiological examination in service noted problems.  The Veteran stated some instances of big guns firing led to temporary deafness.  He denied bleeding, ear discharge, and eardrum issues.  

Here, the Veteran has a current tinnitus disability and evidence of exposure to hazardous noise in service.  The Veteran has stated his tinnitus began in service and his belief that he should be service-connected for it.  The Veteran is competent to describe his symptoms as they are something he has personally experienced, but his statements are not credible because they are contradicted by other evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran stated his tinnitus began in service and that audiological examinations at the time showed this.  The entrance and exit examinations of record do not note any audiological issues.  There is no evidence of any audiological event or injury in service.  The Veteran's first recorded complaint of tinnitus was in 1998, 45 years after service.  The Veteran referred to previous treatment, but there is no evidence of it, despite extensive earlier treatment record for other disabilities.  The Veteran also stated that he could not recall when his tinnitus began.  The Veteran does not have the education or training to make a complex medical decision such as relating his tinnitus to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, this evidence is of little probative weight.  Significantly, there are multiple VA and other exams in the years following service that contain no complaints or findings of tinnitus.  The ears were evaluated as normal when seen in February 1955.

The March 2009 VA examiner opined that the Veteran's tinnitus was less likely than not related to service based on a lack of noise exposure in service and lack of timeline of tinnitus from service to his earliest treatment.  While the Board has conceded the Veteran's noise exposure in service, there is still no evidence of tinnitus in service or at any point prior to 1998.  Therefore, the examiner's opinion is still somewhat probative.  As there no evidence of a disability until 1998, 45 years after service, and the only probative etiological opinion is negative, the preponderance of the evidence is against the claim and the Board cannot grant entitlement to service connection.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bilateral tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


